ORDER

PER CURIAM.
Jeremy Harley appeals from the judgment of the trial court following his conviction by a jury of kidnapping and first-degree child molestation. On appeal, Harley argues the trial court erred in denying his motions for judgment of acquittal and for sentencing him for first-degree child molestation because there was insufficient evidence presented from which a reasonable juror could have found beyond a reasonable doubt that he touched Victim’s anus with his finger.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).